Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered December 18, 1998, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor improperly elicited testimony from detectives and a confidential informant that they knew the defendant for several years prior to his arrest, thereby creating an inference that the defendant was a drug dealer. This contention is not preserved for appellate review since the defendant failed to object to the testimony he now challenges (see CPL 470.05 [2]; People v Griffin, 246 AD2d 668, 669 [1998]). In any event, this testimony did not deprive the defendant of a fair trial, since it “ did not suggest to the jury that [the] defendant had engaged in prior misconduct, or had prior contact with law enforcement’ ” (People v Gomez, 253 *440AD2d 719 [1998], quoting People v Greeman, 235 AD2d 281, 282 [1997]).
As the defendant failed to object to the portions of the prosecutor’s summation which he challenges on appeal, his present contentions are unpreserved for appellate review (see People v Ravenell, 307 AD2d 977, 978 [2003]; People v Brown, 297 AD2d 819 [2002]). In any event, the prosecutor’s comments either were fair responses to the defense counsel’s summation comments (see People v Galloway, 54 NY2d 396 [1981]; People v Salaman, 231 AD2d 464, 465 [1996]), or were “fair comment on the evidence” (People v Campbell, 271 AD2d 693 [2000]; see People v Lamour, 203 AD2d 388 [1994]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Schmidt, Townes and Rivera, JJ., concur.